Citation Nr: 1724865	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability prior to December 4, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1997 to September 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  June 2010 and May 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction currently resides with the Seattle, Washington RO.  The June 2010 rating decision granted service connection for a chronic right shoulder strain and assigned an evaluation of 10 percent, effective as of March 29, 2010, denied service connection for a left shoulder disability and continued the 30 percent rating for the Veteran's asthma.  The May 2016 rating decision granted an increased evaluation of 20 percent for right shoulder degenerative joint disease, effective as of December 4, 2015.  

In January 2015, the Board remanded, in relevant part, the issues of service connection for a left shoulder disorder, and entitlement to an increased rating for a right shoulder disorder and asthma.  Subsequently, the RO issued a rating decision recategorizing the Veteran's right shoulder disability, and increasing the rating.  

In July 2016, the Veteran submitted a statement withdrawing his claim for an increased evaluation for asthma, stating that he did not intend on objecting to the evaluation, but instead the procedure by which the rating was established.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

1.  On July 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to an evaluation in excess of 30 percent for asthma.

2.  The Veteran's left shoulder disability was incurred in or otherwise related to active duty service.

3.  The Veteran's right shoulder disability did not cause limitation of motion to midway between the side and shoulder level, or to 25 degrees from the side, at any point through the duration of the appeal.


CONCLUSION OF LAW

1.  The criteria for withdrawal have been met, and the appeal regarding an increased evaluation for asthma is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an evaluation in excess of 10 percent for a right shoulder disability prior to December 4, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.40, 4.4, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the January 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In July 2016, the Veteran submitted a statement indicating that he did not intend to appeal the issue of his evaluation for asthma.  As such, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the Veteran's service-connected asthma, and it is dismissed.

III.  Service Connection

The Veteran contends that he is entitled to service connection for a left shoulder disability.  After a thorough review of the lay and medical evidence of record, the Board finds that the Veteran's left shoulder disability was incurred in or otherwise related to active duty service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
The Veteran contends that he incurred injury to his left shoulder through the requirements of his position as a mortarman in the infantry, as well as in the Honor Guard.  As a mortarman, he frequently ran, hiked, and jumped with mortar systems on his shoulders, in addition to his gear.  He stated that he went to the aid station in training, and they gave him compresses and anti-inflammatories, but offered nothing further.  The Veteran takes anti-inflammatories to help with the pain in his shoulders, which is ongoing through the day.  He stated that he was informed by VA doctors that his was due to infantry service, particularly participation in the mortar platoon.  The Veteran cites several of his former teammates suffering from the same issues, and even medically retiring due to knee and/or shoulder problems.  

The Veteran's service treatment records do not address treatment of a left shoulder condition; only a right shoulder condition.  Post-service medical records are largely silent with respect to the left shoulder disability, with the exception of a note from October 2009 stating that the Veteran was assessed for left shoulder pain, likely from a dislocation injury in the military.  A subsequent addendum showed a normal left shoulder x-ray but offered a Physical Medicine consultation.  The Veteran also provided radiograph imaging of his shoulders.

In a May 2010 VA examination, the Veteran described the onset of shoulder pain in September 1997.  The Veteran stated that his position required him to carry mortars, and as he was completing a bearing test while carrying mortar equipment on the shoulder, he felt a pop in his left shoulder.  He moved the equipment to his right shoulder, which caused bruising and pain.  At the time of the examination, the Veteran described constant left shoulder pain with lifting, stretching, or motion extending the arms across the chest with resistance.  He denied subluxation of the shoulder, upper arm weakness, numbness, or tingling.  Pain was located in the posterior mid-shoulder.  There was no redness, heat or swelling.  The left shoulder had full range of flexion, but limited range of abduction with pain noted greater than 120 degrees.  There was no decrease after repetitive motion testing, but the Veteran was noted to be markedly fatigued after repetitive motion testing.  Imaging of both shoulders were unremarkable.  The Veteran was diagnosed with a chronic right shoulder strain with onset in the military, but chronic left shoulder pain without documentation of complaints in the military.  The examiner concluded that the Veteran's left shoulder disability was less likely than not related to service.  There was no rationale provided to support this conclusion.

In December 2015, the Veteran underwent a second VA examination regarding his left shoulder disability.  The examiner noted a left shoulder strain diagnosed in October 2009.  The Veteran stated that he worked with heavy artillery systems as a mortarman, carrying them on long training hikes.  He attested to jumping into ditches with the heavy equipment on his back.  While working for the Honor Guard, he lifted even heavier, older equipment, and often had to hold a ceremonial position of extreme internal rotation for 35 minutes or more.  The Veteran stated that both of his shoulders were "toasted" by discharge, but dismissed it at the time and did not seek medical attention other than anti-inflammatory medications until September 2015.  The Veteran also noted that he suffered frequent impacts to his left shoulder in combat training as he was thrown to the ground.  Since discharge, the Veteran worked in car audio systems and welding.  The Veteran reported that, on good days, his left shoulder rotated, but with an audible popping noise.  On bad days, motion was restricted.  There was some loss of range of motion in the left shoulder with pain noted that caused functional loss.  

The examiner stated: "While the Veteran's [military occupational specialty] is clearly associated with marked stress on both shoulders, and his description of the physical demands of Honor Guard service is impressive for its narration of long periods at attention with left shoulder rotated to attend to the cannon's firing mechanism, the 2009 x-ray was normal and there is no objective evidence to refute the Government's prior observation that [service treatment records] and [medical board] proceedings are both silent about left shoulder issues.  Accordingly, and based only on the available evidence, the undersigned examiner opines that it is less likely than not (<50 percent probability) that the Veteran's left shoulder strain was caused by, or proximately due to, the claimed in-service injuries and stresses.  Please consider inviting potential 'new and material evidence', particularly from persons with firsthand knowledge of the Veteran's left shoulder physical status during active service.  If potentially 'new and material evidence' is received, and if it requires medical evaluation, please consider requesting a new Medical Opinion at that time."

The Board concedes that the Veteran has a present left shoulder disability.  As such, the two remaining points of contention required for service connection are an in-service event or incurrence, and a nexus between the current disability and active duty service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence, both medical and lay, stands in relative equipoise with respect to the issue of an in-service event or incurrence.  While the medical evidence of record discounts service connection for the left shoulder disability, it considers a similar set of circumstances and stressors sufficient to warrant service connection for a right shoulder disability.  The Veteran's description of in-service duties, activities, and stressors unique to a mortarman is certainly competent and credible as an example of the training he underwent while in service.  There is also a lack of a specific triggering injury that would only apply to his right shoulder, which would serve to differentiate the trauma incurred on the right shoulder versus the left while training.  As such, the Board is unpersuaded that the evidence of record, both lay and medical, does not show an in-service event or incurrence of an injury to the left shoulder.  Lay evidence, when competent and credible, should be afforded probative weight as well.  Even in the most recent VA examination, the examiner states that the Veteran's position as mortarman is associated with marked stress on both shoulders, which was compounded by the physical demands of his position in the Honor Guard, seemingly conceding an in-service incurrence.  When the evidence regarding a particular issue on appeal stands in relative equipoise, the benefit of the doubt must be afforded to the Veteran.  As such, the Board acknowledges that there was an in-service event or incurrence of an injury to the Veteran's left shoulder.

With respect to the nexus element, the Board similarly finds that the competent, probative lay and medical evidence of record stands in relative equipoise.  The only clearly articulated rationale provided for denying service connection relies on an x-ray in 2009, and the absence of injury to the left shoulder in the service treatment records.  However, the right shoulder also had an unremarkable imaging study in the first VA examination.  Furthermore, the examiner indicates that corroborating lay evidence from others who witnessed problems with the Veteran's left shoulder in service may overcome this evidentiary deficit.  The Veteran, however, provided competent and credible statements regarding the condition of his left shoulder in service, at discharge, and subsequently.  The examiner failed to afford sufficient probative value to the Veteran's own statements, and his rationale is insufficient if it could be overturned by the addition of more lay evidence.  It strains credulity for a medical professional to deny a nexus for a left shoulder injury, and then state that additional lay evidence verifying the Veteran's own credible account of his left shoulder pain in serve would change his medical opinion.  The examiner's nexus opinion is afforded lower probative weight as a result.  As such, the Board finds that the probative lay and medical evidence of record stands in relative equipoise.  Resolving doubt in favor of the Veteran, the Board concludes that there is a nexus between the Veteran's current left shoulder disability and active duty service.

In sum, the probative evidence of record, both lay and medical, stands in equipoise.  The benefit of the doubt must be resolved in favor of the Veteran.  Therefore, service connection for a left shoulder disability is granted.

IV.  Increased Ratings

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for a right shoulder disability prior to December 4, 2015, and in excess of 20 percent thereafter.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155;           38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); See also 38 C.F.R. §§ 4.1, 4.2 (2016).  Staged ratings may be appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran was initially rated by analogy under Diagnostic Code 5299-5019 for a chronic right shoulder strain.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  However, the Court held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317   (2006). Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, Diagnostic Code 5299 represents an injury to the shoulder, and Diagnostic Code 5019 represents bursitis, which is, in turn, is evaluated as limited motion under the affected body part.  The Board has analyzed the claim under the appropriate Diagnostic Codes, as noted below.

Diagnostic Code 5019 assesses bursitis under the limitation of motion of the affected parts.  Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  Under this, a 20 percent rating is warranted for limitation of motion of the arm, both major and minor, to shoulder level.  Limitation to midway between the side and shoulder level warrants a 30 percent rating for major, and 20 percent for minor.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for major, and a 30 percent evaluation for minor.  38 C.F.R. § 4.71a.  

In December 2015, the RO recharacterized the Veteran's right shoulder disability to rate it under Diagnostic Code 5003-5201.  Diagnostic Code 5003 rates for degenerative arthritis based upon limitation of motion under the appropriate diagnostic code.  Diagnostic Code 5201, as outlined above, addresses limitation of motion of the shoulder and arm.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      A.  Prior to December 4, 2015

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for a right shoulder disability prior to December 4, 2015.  After a thorough review of the evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.

The Veteran's post-service medical records note a history of right shoulder pain, but do not assess its severity, nor provide range of motion measurements.  

In a May 2010 VA examination, the Veteran described pain in the right shoulder with extension of the arm and overhead lifting.  The pain is dull, throbbing, and can radiate across the shoulder.  There was no associated redness, heat, or swelling.  There were no flare-ups reported in the preceding 12 months.  There was no pain on palpation of the clavicle, joint, or bursa.  There was pain with motion at greater than 150 degrees abduction, and full flexion.  On three repetitions of active range of motion, there was no decrease in range of motion secondary to pain, fatigue, weakness or lack of endurance.  Imaging studies were unremarkable.  The Veteran was diagnosed with a chronic right shoulder strain.

As the Veteran's range of motion was not to 90 degrees, or shoulder level, or less, a rating in excess of 10 percent is not warranted.  Relying solely on the range of motion assessments would yield a noncompensable rating for his right shoulder disability.  However, the Veteran's pain on motion entitled him to a 10 percent initial rating.  Without more serious limitations demonstrated on the record, the Board cannot guess as to any increased severity experienced in this time.  The Veteran also noted that he was still regularly exercising in this period, and the functional impact appeared to be constrained to limited circumstances.  The Board affords the medical evidence of record significant probative weight in evaluating the severity of the Veteran's right shoulder disability.

The Board acknowledges the Veteran believes that his right shoulder disability is more severe than assessed in the medical record.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of a shoulder disability is ultimately a medical determination based upon range of motion and function, which is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A competent, credible medical opinion determined measured the effects of the Veteran's right shoulder disability on his range of motion to include pain on motion.  The medical professional has specific expertise, training, education, and experience that the Veteran, as a layperson, is not shown to have.

The Board has also considered other diagnostic codes that may afford the Veteran an increased evaluation for this period.  Based upon the medical and lay evidence of record, alternative codes either would not afford the Veteran an increased rating, or do not fit the symptoms of the Veteran's right shoulder disability.  As such, an alternative diagnostic code is not warranted in this case.

The preponderance of the probative evidence of record prior to December 4, 2015 weighs against a rating in excess of 10 percent.  As such, the provisions of 38 U.S.C. § 5107(b)  regarding reasonable doubt are not applicable.  The Veteran still had range of motion that exceeded the minimum compensable rating under the relevant diagnostic criteria, even when considering pain on motion.  A 10 percent rating was afforded to encompass objective evidence of pain on motion.  Entitlement to an initial evaluation in excess of 10 percent is denied.

      B. Since December 4, 2015

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his right shoulder disability since December 4, 2015.  After a thorough review of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.

The Veteran is right handed, thus his right shoulder is evaluated under the "major" category of the ratings schedule.  The Veteran's medical records indicate a history of right shoulder pain, as well as treatment, but do not assess the severity of the condition in ranges of motion.  The Veteran also provided imaging of his shoulder, along with the report of the findings that show degenerative arthritis.  This worsening diagnosis led the RO to recategorize his right shoulder disability as degenerative arthritis, which was rated based upon limitation of motion of the joint affected.

In a December 2015 VA examination, the examiner noted the changed diagnosis of acromioclavicular joint osteoarthritis in November 2015.  The Veteran stated that, at the time, the pain in his right shoulder was constant, and there was functional loss noted on the examination.  Right shoulder flexion was limited to 160 degrees with pain, and abduction to 90 degrees with pain.  There was no evidence of pain with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint.  After repetitive use, flexion was noted to be 120 degrees, and abduction 95 degrees, indicating additional functional loss.  Muscle strength was reduced in both flexion and abduction.  There was no muscle atrophy and ankylosis found.  There was no instability, dislocation or labral pathology.  The Veteran did not demonstrate conditions or impairments of the humerous.  Degenerative or traumatic arthritis was noted, and the examiner added that the Veteran's November 2015 imaging report shows severe degenerative joint disease with cartilage loss to bone and intense bone edema throughout the distal clavicle.  The functional impact severely restricted any lifting overhead, and the Veteran related escalating difficulty with the ordinary arm movements of his profession as a welder.  He stated that he could not brush his teeth or pour milk without pain.

The Veteran's range of motion due to his right shoulder disability has been assessed around shoulder height at its worst, including consideration of pain.  As such, the measurement falls squarely into the 20 percent evaluation of the ratings schedule.  While the Veteran demonstrated symptoms such as pain, weakness, fatigability, and incoordination, they did not rise to the level of the next highest rating under the Diagnostic Code.  Additional medical evidence does not demonstrate more limited range of motion due to his condition.

The Board acknowledges the Veteran believes that his right shoulder disability is more severe than assessed in the medical record.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of a shoulder disability is ultimately a medical determination based upon range of motion and function, which is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A competent, credible medical opinion determined measured the effects of the Veteran's right shoulder disability on his range of motion to include pain on motion.  The medical professional has specific expertise, training, education, and experience that the Veteran, as a layperson, is not shown to have. 	


ORDER

1.  The appeal regarding an increased evaluation for asthma is dismissed.

2.  Entitlement to service connection for a left shoulder disability is granted.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability prior to December 4, 2015, and in excess of 20 percent thereafter, is denied.


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


